United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-2343
                                   ___________

Judith Walther,                         *
                                        *
      Plaintiff - Appellant,            *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Everest & Jennings, Inc.; Everest &     *
Jennings International, Ltd.,           *      [UNPUBLISHED]
                                        *
      Defendants - Appellees.           *
                                   ___________

                                Submitted: December 11, 1997
                                    Filed: January 12, 1998
                                  ___________

Before WOLLMAN, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       After losing $55,000,000 in 1993, Everett & Jennings, Inc. (EJI), merged with
Medical Composite Technologies (MCT). Though EJI was the surviving company,
MCT’s owner became the chief executive officer of the merged businesses. In
February 1984, EJI terminated Judith Walther as its Vice-President of International
Sales and Marketing, the stated reason being that the company in retrenching would
concentrate its efforts on domestic sales. Walther commenced this action against EJI
and a subsidiary, alleging age and sex discrimination.
        The district court1 granted summary judgment in favor of EJI, concluding that
undisputed facts demonstrate (1) Walther was terminated as part of a reduction-in-force
resulting from legitimate economic concerns; (2) she produced no evidence satisfying
the additional showing of unlawful discrimination that is required to establish a prima
facie case of discrimination in reduction-in-force cases, see Nitschke v. McDonnell
Douglas Corp., 68 F.3d 249, 251 (8th Cir. 1995); and (3) even if she established a
prima facie case, Walther presented no probative evidence that EJI’s legitimate non-
discriminatory reason for discharge was a pretext for intentional age or sex
discrimination. Walther appeals. After careful de novo review of the record and the
district court’s analysis, we conclude that the court’s conclusions are well supported
by the summary judgment record. Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE DONALD J. STOHR, United States District Judge for the
Eastern District of Missouri.

                                          -2-